UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1883



LISA MILLER,

                Plaintiff - Appellant,

          v.


SYBASE, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-01176-DKC)


Submitted:   April 15, 2008                   Decided:   May 6, 2008


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeanett P. Henry, HENRY & MADDOX, LLC, Silver Spring, Maryland, for
Appellant. Tyler A. Brown, JACKSON LEWIS LLP, Vienna, Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lisa Miller appeals the district court’s order granting

Sybase,    Incorporated’s   summary   judgment   motion   on   her   race

discrimination and retaliation claims brought pursuant to Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2000) and 42 U.S.C. § 1981 (2000).      We have reviewed the

record and find no reversible error.         Accordingly, we affirm

substantially for the reasons stated by the district court.           See

Miller v. Sybase, Inc., No. 8:06-cv-01176-DKC (D. Md. Aug. 8,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -